DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2015/0069315) in view of Robertson (J. Robertson et al., Schottky barrier heights of tantalum oxide, barium strontium titanate, lead titanate, and strontium bismuth tantalate, Appl. Phys. Lett. 74, 1168 (1999)).
Regarding claim 1, Shih discloses, in FIG. 3A and in related text, a memory cell comprising: 
an active electrode (2011) consisting of an active electrode material (Ti); 
a first noble electrode (2017) in contact with the active electrode, the first noble electrode being a patterned electrode comprising a noble electrode material (Pt); 
a resistive switching layer (2015) in contact with the active electrode and the first noble electrode; and 
a second noble electrode (2013) comprising a noble electrode material (Pt, Au), the second noble electrode in contact with the resistive switching layer; 
wherein the first noble electrode (2017) comprises a plurality of nanostructures or a grid comprising a plurality of openings;
wherein portions of the resistive switching layer in contact with the active electrode, and extending between neighboring nanostructures of the plurality of nanostructures or within the plurality of openings of the grid;
wherein the active electrode material (Ti) is selected from a group consisting of titanium (Ti), nickel (Ni), tantalum (Ta), hafnium (Hf), and aluminum (Al) (see Shih, [0042]-[0043], [0047], [0052]).
Here, the limitation “wherein the first noble electrode is configured to block current from flowing through; form conduction channels such that one or more conduction paths are formed in the conduction channels when a potential difference is applied along one direction across the resistive switching layer” is considered as manner of operating the device (applying a potential to the memory cell) and does not differentiate apparatus claim 1 from the prior art Shih. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Shih discloses that the active electrode (2011) is titanium; the resistive switching layer (2015) is tantalum oxide; the first noble electrode (2017) is platinum (see Shih, [0042]-[0043]).
Shih does not explicitly disclose such that the active electrode and the resistive switching layer form a Schottky barrier of 1.1 eV or below; and wherein the first noble electrode and the resistive switching layer form a Schottky barrier of 1.2 eV or above.
Robertson teaches Schottky barrier height between titanium and tantalum oxide is 1.04 eV; Schottky barrier height between platinum and tantalum oxide is 1.42 eV (see Robertson, TABLE II). Thus Robertson together with Shih teaches the active electrode (titanium) and the resistive switching layer (tantalum oxide) form a Schottky barrier (1.04 eV) of 1.1 eV or below; and wherein the first noble electrode (platinum) and the resistive switching layer (tantalum oxide) form a Schottky barrier (1.42 eV) of 1.2 eV or above.
Shih and Robertson are analogous art because they both are directed to solid state device materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shih with the features of Robertson because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shih to include such that the active electrode and the resistive switching layer form a Schottky barrier of 1.1 eV or below; and wherein the first noble electrode and the resistive switching layer form a Schottky barrier of 1.2 eV or above, as taught by Robertson, because of a charge transfer between metal and interface states lying the semiconductor band gap (see Robertson, p. 1168). 
Regarding claim 3, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the plurality of nanostructures (2017) is any one type of nanostructures selected from a group consisting of nanoparticles, nanocolumns, and nanograins (see Shih, FIG. 3A, [0049]).
Regarding claim 5, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) is same as the noble electrode material (Pt) of the second noble electrode (2013) (see Shih, [0042], [0047]).
Regarding claim 6, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) is different from the noble electrode material (Au) of the second noble electrode (2013) (see Shih, [0042], [0047]).
Regarding claim 7, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the noble electrode material (Pt) of the first noble electrode (2017) and the noble material electrode material (Pt, Au) of the second noble electrode (2013) are electrically conductive materials, and are selected from a group consisting of noble metals, conductive oxides, and conductive nitrides (see Shih, [0042], [0047]).
Regarding claim 8, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the active electrode material (Ti) is an electrically conductive material, and is an active metal or an active metal alloy (see Shih, [0042]).
Regarding claim 10, Shih in view of Robertson teaches the memory cell of claim 1.
Shih discloses wherein the resistive switching layer (2015) comprises an oxide material (tantalum oxide) (see Shih, [0043]).
Regarding claim 11, Shih in view of Robertson teaches the memory cell of claim 10.
Shih discloses wherein the oxide material (tantalum oxide) is a transition metal oxide or a perovskite oxide (see Shih, [0043]).

Response to Arguments
Applicant's arguments filed on 4/20/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 7 to 10, Applicant argues that Shih does not discloses the limitations “a resistive switching layer in contact with the active electrode; an active electrode consisting of an active electrode material, wherein the active electrode material is selected from a group consisting of titanium (Ti), nickel (Ni), tantalum (Ta), hafnium (Hf), and aluminum (Al) such that the active electrode and the resistive switching layer form a Schottky barrier of 1.1 eV or below; and wherein the first noble electrode and the resistive switching layer form a Schottky barrier of 1.2 eV or above” and “wherein the first noble electrode is configured to block current from flowing through; wherein portions of the resistive switching layer in contact with the active electrode, and extending between neighboring nanostructures of the plurality of nanostructures or within the plurality of openings of the grid form conduction channels such that one or more conduction paths are formed in the conduction channels when a potential difference is applied along one direction across the resistive switching layer” of amended claim 1.
In response, the Office notes that Shih discloses the limitations “a resistive switching layer in contact with the active electrode; an active electrode consisting of an active electrode material, wherein the active electrode material is selected from a group consisting of titanium (Ti), nickel (Ni), tantalum (Ta), hafnium (Hf), and aluminum (Al); wherein portions of the resistive switching layer in contact with the active electrode, and extending between neighboring nanostructures of the plurality of nanostructures or within the plurality of openings of the grid form conduction channels” of claim 1. Robertson teaches the limitation “such that the active electrode and the resistive switching layer form a Schottky barrier of 1.1 eV or below; and wherein the first noble electrode and the resistive switching layer form a Schottky barrier of 1.2 eV or above” of claim 1. The limitation “wherein the first noble electrode is configured to block current from flowing through; form conduction channels such that one or more conduction paths are formed in the conduction channels when a potential difference is applied along one direction across the resistive switching layer” is considered as manner of operating the device (applying a potential to the memory cell) and does not differentiate apparatus claim 1 from the prior art Shih. See discussion on rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811